Opinion issued October 23, 2003 














In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00991-CR
          01-03-00992-CR
____________

CULBERSON ALFRED PARRISH, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause Nos. 900531 and 900532



 
MEMORANDUM  OPINION
                Appellant filed a motion to dismiss the above-referenced appeals.  The
motion is in writing, signed by appellant.  We have not yet issued a decision. 
Accordingly, the appeals are dismissed.  Tex. R. App. P. 42.2(a).
               The clerk of this Court is directed to issue the mandates immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).